DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2, 5, 9, 12-13, and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Klostermann et al. (US 4964148; hereinafter Klostermann).

Regarding claims 1 and 15, Klostermann discloses an asymmetric X-ray tube (title) insulator (fig. 24) for providing an isolation (via 507) between an electrical ground potential and an electrical potential of a feedthrough (for holes in fig. 26) in an X-ray tube, the insulator comprising a vacuum interface for being contacted with a vacuum zone (via 41) of the X-ray tube; an ambient interface for being contacted with an ambience of the X-ray tube (at the bottom of fig. 25); a feedthrough channel (connected to holes in fig. 26) inside the insulator for receiving the feedthrough for guiding the electrical potential of the feedthrough from the ambient interface to the vacuum interface (figs. 21-22 and 24-26), wherein the feedthrough channel extends inside the insulator from the vacuum interface to the ambient interface (figs. 21-22 and 24-26), wherein the vacuum interface (fig. 25: facing left) and the ambient interface (fig. 25: facing down) are angled with respect to each other, wherein a first axis (horizontal in fig. 25) normal o, wherein the vacuum interface has a diameter (fig. 24 for 507) and the ambient interface has a diameter (for the holes of fig. 26) , and wherein the diameter of the vacuum interface (fig. 24 for 507) exceeds the diameter of the ambient interface (for the holes of fig. 26) by a factor of at least 2.

Regarding claim 2, Klostermann discloses an electrically conductive outer surface (503, 504) for carrying the ground potential, wherein the electrically conductive outer surface extends from the vacuum interface to the ambient interface (figs. 21-22 and 25).  

Regarding claim 5, Klostermann discloses wherein the first axis normal to the vacuum interface is a virtual axis of symmetry (figs. 21 and 24), and the second axis normal to the ambient interface is a virtual axis of symmetry (fig. 24).  

Regarding claim 9, Klostermann discloses wherein the insulator has a conical shape (defined by 441 and 442) at the vacuum interface, wherein the ambient interface has a virtual circular symmetry axis (fig. 26), and wherein the ambient interface is embodied as a pancake type of insulator interface being substantially flat and with a structured surface (figs. 25-26).  

Regarding claim 12, Klostermann discloses wherein the electrically conductive outer surface (503, 504) extends from the vacuum interface perpendicularly towards an angled section of the insulator (fig. 25), and wherein the electrically conductive outer surface (503, 504) extends from the ambient interface perpendicularly towards the angled section of the insulator (fig. 25).  

Regarding claim 13, Klostermann discloses wherein the electrically conductive outer surface (503, 504) circumferentially encloses the vacuum interface (figs. 24-25), and wherein the electrically conductive outer surface circumferentially encloses the ambient interface (fig. 26).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-4, 6, 11, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Kelly et al. (US 2016/0209288; hereinafter Kelly) in view of Klostermann.

Regarding claims 1 and 15, Kelly discloses an asymmetric insulator (110) for providing an isolation between an electrical ground potential and an electrical potential of a feedthrough (140), the insulator comprising a vacuum interface (par. 52: “the vacuum side of the envelope”) for being contacted with a vacuum zone (fig. 1a: the cylindrical interior); an ambient interface for being contacted with an ambience (at the rear of 100 with 140); a feedthrough channel inside the insulator for receiving the feedthrough for guiding the electrical potential of the feedthrough from the ambient interface to the vacuum interface (figs. 1a-1f), wherein the feedthrough channel extends inside the insulator from the vacuum interface to the ambient interface (figs. o, wherein the vacuum interface has a diameter (of the cylindrical interior) and the ambient interface has a diameter (at the rear portion of 100 for 140), and wherein the diameter of the vacuum interface (of the cylindrical interior) exceeds the diameter of the ambient interface (at the rear portion of 100 for 140) by a factor of at least 2.  
However, Kelly fails to disclose the insulator for an X-ray tube. 
Klostermann teaches an insulator (figs. 24-25) for an X-ray tube (title).
	It would have been obvious, to one having ordinary skill in the art before the effective filing date of the invention, to modify Kelly with the teaching of Klostermann, since one would have been motivated to make such a modification for improving cable terminations (Klostermann: col. 1:66-68).
Furthermore, since the Examiner finds that the prior art (i.e., Kelly) contained a “base” upon which the claimed invention can be seen as an “improvement” (by incorporating insulators in X-ray tubes), and since the Examiner finds that the prior art (i.e., Klostermann) contained a “comparable” system that has been improved in the same way as the claimed invention, the Examiner thus finds that one of ordinary skill in the art could have applied the known “improvement” technique in the same way to the “base” and the results would have been predictable to one of ordinary skill in the art. Therefore, such a claimed combination would have been obvious. 
		
Regarding claim 3, Kelly discloses wherein the vacuum interface and the ambient interface are angled with respect to each other such that the feedthrough channel (fig. 1f: 140f) extends from the vacuum interface (cylindrical interior) into the isolator (110f) along a first o with respect to each other (for 110f).  

Regarding claim 4, Kelly discloses wherein the first direction is parallel to the first axis (horizontal in fig. 1f), and wherein the second direction is parallel to the second axis (vertical in fig. 1f). 
 
Regarding claim 6, Kelly discloses wherein the insulator is formed of a homogeneous body of isotropic material (par. 54).  

Regarding claim 11, Kelly discloses wherein the feedthrough channel (110f) inside the insulator is curved and/or angled within the insulator (fig. 1f).  

Claims 7-8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Klostermann as applied to claim 1 above, and further in view of Hansen (US 2004/0028184).

Regarding claim 7, Klostermann discloses claim 1 and wherein the vacuum interface has a virtual circular symmetry axis (figs. 21 and 24), wherein the vacuum interface is embodied as a type of insulator interface being substantially flat and with a structured surface (figs. 21-22 and 24-25), wherein the ambient interface has a virtual circular symmetry axis or has virtual discrete 
However, Klostermann fails to disclose a pancake type of insulator interface.
Hansen teaches a pancake type of insulator interface (abstract). 
	It would have been obvious, to one having ordinary skill in the art before the effective filing date of the invention, to modify Klostermann with the teaching of Hansen, since one would have been motivated to make such a modification for reducing breakdowns or arcing (Hansen: par. 13).

Regarding claim 8, Klostermann discloses wherein the vacuum interface has a virtual circular symmetry axis (figs. 24-25), wherein the vacuum interface is embodied as a type of insulator interface being substantially flat and with a structured surface, wherein a thickness of the virtual circular symmetry axis is shorter than the diameter of the vacuum interface (figs. 24-25), and wherein the insulator has a conical shape (defined by 501) at the ambient interface. Hansen teaches a pancake type of insulator interface (abstract). 

Regarding claim 10, Klostermann discloses wherein the symmetry axis of the vacuum interface extends parallel to a direction (horizontal of fig. 25) along which the feedthrough channel extends from the vacuum interface into the isolator, and wherein the symmetry axis of the ambient interface extends parallel to a direction (vertical of fig. 25) along which the feedthrough channel extends from the ambient interface into the isolator.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Chih-Cheng Kao whose telephone number is (571)272-2492.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Makiya can be reached on (571) 272-2273.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Chih-Cheng Kao/Primary Examiner, Art Unit 2884